 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 211 
In the House of Representatives, U. S.,

March 17, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Women’s History Month. 
 
 
Whereas the purpose of National Women's History Month is to increase awareness and knowledge of women's involvement in history; 
Whereas as recently as the 1970s, women's history was rarely included in the kindergarten through grade 12 curriculum and was not part of public awareness; 
Whereas the Education Task Force of the Sonoma County (California) Commission on the Status of Women initiated a Women's History Week celebration in 1978 centered around International Women's History Day, which is celebrated on March 8th; 
Whereas in 1981, responding to the growing popularity of women's history celebrations, Congress passed a resolution making Women's History Week a national observance; 
Whereas during this time, using information provided by the National Women's History Project, founded in Sonoma County, California, thousands of schools and communities joined in the commemoration of National Women's History Week, with support and encouragement from governors, city councils, school boards, and Congress; 
Whereas in 1987, the National Women's History Project petitioned Congress to expand the national celebration to include the entire month of March; 
Whereas educators, workplace program planners, parents, and community organizations in thousands of American communities, under the guidance of the National Women's History Project, have turned National Women's History Month into a major local learning experience and celebration; 
Whereas the popularity of women's history celebrations has sparked a new interest in uncovering women's forgotten heritage; 
Whereas the President's Commission on the Celebration of Women in American History was established to consider how best to acknowledge and celebrate the roles and accomplishments of women in American history; 
Whereas the National Women's History Museum was founded in 1996 as an institution dedicated to preserving, interpreting, and celebrating the diverse historic contributions of women, and integrating this rich heritage fully into the Nation's teachings and history books; 
Whereas the House of Representatives recognizes March 2009 as National Women's History Month; and 
Whereas the theme of National Women’s History Month for 2009 is women taking the lead to save our planet: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Women's History Month; and  
(2)recognizes and honors the women and organizations in the United States that have fought for and continue to promote the teaching of women's history. 
 
Lorraine C. Miller,Clerk.
